DETAILED ACTION
This Office Action is in response to application 16/236,865 filed on December 31, 2018.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pickover et al. (Pickover) U.S. Pub. Number 2018/0374283. 
Regarding claim 1; Pickover discloses a computer-implemented method comprising:
obtaining, by a computing system, a hash chain comprising at least a first data block and a second data block, wherein the first data block includes a first portion of a stream of vehicle data and the second data block includes a second portion of the stream of vehicle data and a hash value of the first data block (fig. 1, para. [0024] a new set of transaction data (new transaction TX) is obtained from one of the one or more data sources 102, and received by computing node 1 (104-1); para. [0035] All of data representing ID, location, use (as well as other data) with respect to a given vehicle is considered transaction data …other non-limiting examples of transaction data include in -vehicle sensor data; para. [0041], fig. 3, each block (after block 1) includes a new vehicle transaction plus a hash value computed for the previous block. Thus, each data block in the blockchain represents a given set of transaction data plus a set of all previous transaction data, e.g., block N contains data for vehicle transaction N plus a hash value that represents all previous N-1 blocks); and
verifying, by the computing system, whether the hash chain is authentic based at least in part on the hash value of the first data block (para. [0042], fig 4A, a secure chain of data blocks…can be performed by each computing node in the computing platform 200… one or more data blocks that respectively represent one or more transactions associated with a vehicle… a data block is added to the blockchain ledger maintained at the given computing node (e.g., via the blockchain controller 212) in response to determining that transaction data associated with the at least one data block is valid).

Regarding claim 2; Pickover discloses the computer-implemented method of claim 1, wherein the obtaining the hash chain comprises:
obtaining the stream of vehicle data (para. [0022] fig. 1, the system 100 comprises one or more data sources 102 operatively coupled to at least one of a plurality of distributed peer computing nodes 104-1, 104-2, . . . , 104-6);
generating the first data block based on the first portion of the stream of vehicle data (para. [0023] each subsequent block in the blockchain (e.g., 106-4, 106-5, 106-6, etc.) is a data block that includes a given transaction and a hash value of the previous block in the chain (i.e., the previous transaction);
generating the hash value of the first data block (para. [0041] fig.3, each block (after block 1) includes a new vehicle transaction plus a hash value computed for the previous block); and
(para. [0041], fig. 3, each data block in the blockchain represents a given set of transaction data plus a set of all previous transaction data, e.g., block N contains data for vehicle transaction N plus a hash value that represents all previous N-1 blocks).

Regarding claim 10; Pickover discloses the computer-implemented method of claim 1, wherein the stream of vehicle data comprises data generated from at least one of: one or more computing systems associated with a vehicle, an optical camera, a Light Detection And Ranging (LiDAR) sensor, an inertial measurement unit (IMU), a radar sensor, an infrared camera, and an ultrasonic sensor (para. [0035] transaction data include in -vehicle sensor data and/or in -vehicle audio/video information. For example, if the vehicle is making a sound with an amplitude above a threshold value, or with frequency properties that exceed some values, then a signal regarding this sound may be stored in the blockchain).

Regarding claim 11; Pickover discloses a system comprising:
at least one processor (fig. 7, element 716); and
a memory storing instructions that (fig. 7, element 728), when executed by the at least one processor, cause the system to perform:
obtaining a hash chain comprising at least a first data block and a second data block, wherein the first data block includes a first portion of a stream of vehicle data and the second data block includes a second portion of the stream of vehicle data and a hash value of the first data block (fig. 1, para. [0024] a new set of transaction data (new transaction TX) is obtained from one of the one or more data sources 102, and received by computing node 1 (104-1); para. [0035] All of data representing ID, location, use (as well as other data) with respect to a given vehicle is considered transaction data …other non-limiting examples of transaction data include in -vehicle sensor data; para. [0041], fig. 3, each block (after block 1) includes a new vehicle transaction plus a hash value computed for the previous block. Thus, each data block in the blockchain represents a given set of transaction data plus a set of all previous transaction data, e.g., block N contains data for vehicle transaction N plus a hash value that represents all previous N-1 blocks); and
verifying whether the hash chain is authentic based at least in part on the hash value of the first data block (para. [0042], fig 4A, a secure chain of data blocks…can be performed by each computing node in the computing platform 200… one or more data blocks that respectively represent one or more transactions associated with a vehicle… a data block is added to the blockchain ledger maintained at the given computing node (e.g., via the blockchain controller 212) in response to determining that transaction data associated with the at least one data block is valid).

Regarding claim 12; claim 12 is directed to a system which has similar scope as claim 2. Therefore, claim 12 remains un-patentable for the same reasons.

Regarding claim 16; claim 16 is directed to a non-transitory computer readable medium which has similar scope as claim 1. Therefore, claim 16 remains un-patentable for the same reasons.

Regarding claim 17; claim 17 is directed to a non-transitory computer readable medium which has similar scope as claim 2. Therefore, claim 17 remains un-patentable for the same reasons.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 7-9, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pickover et al. (Pickover) U.S. Pub. Number 2018/0374283, in view of Ramatchandirane et al. (Ramatchandirane) U.S. Pat. Number 10,185,595. 
Regarding claim 3; Pickover discloses the computer-implemented method of claim 2, further comprising:
determining a computed hash value of the first data block (Pickover: para. [0023] the current transaction and the hash value of the prior transactions can itself be hashed to generate a hash value).
(Ramatchandirane: col. 24, lines 61-67, fig. 9, Block 902 may involve computing a one-way cryptographic hash of the contents of the received first block… comparing the computed one-way cryptographic hash to the one-way cryptographic hash stored in the second block may allow for detection of potentially-malicious changes to the contents of the first block); and
generating an error upon determining the computed hash of the first data block and the hash value of the first data block stored in the second data block do not match (col. 25, lines 9-13, Block 906 may involve, when the one-way cryptographic hash stored in the second block does not match the computed one-way cryptographic hash of the contents of the received first block, terminating, by the computing device, execution of the software application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pickover to provide comparing the computed hash value of the first data block and the hash value of the first data block stored in the second data block and generating an error upon determining the computed hash of the first data block and the hash value of the first data block stored in the second data block do not match, as taught by Ramatchandirane, in order to organizing trusted software into chained blocks as a way to improve computer security. The motivation would be to verify the chain to determine whether or not it has been tampered with between the time at which it was generated and runtime by detection of potentially-malicious changes to the contents of the first block.

Regarding claim 4; Pickover discloses the computer-implemented method of claim 1, wherein the verifying whether the hash chain is authentic comprises:
(Pickover: para. [0023] the current transaction and the hash value of the prior transactions can itself be hashed to generate a hash value).
Pickover does not disclose, which Ramatchandirane discloses comparing the computed hash value of the first data block and the hash value of the first data block stored in the second data block  (Ramatchandirane: col. 24, lines 61-67, fig. 9, Block 902 may involve computing a one-way cryptographic hash of the contents of the received first block… comparing the computed one-way cryptographic hash to the one-way cryptographic hash stored in the second block may allow for detection of potentially-malicious changes to the contents of the first block); and
verifying the authenticity of the hash chain based on the comparing (Ramatchandirane: col. 24, lines 61-67, fig. 9, Block 902 may involve computing a one-way cryptographic hash of the contents of the received first block… comparing the computed one-way cryptographic hash to the one-way cryptographic hash stored in the second block may allow for detection of potentially-malicious changes to the contents of the first block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pickover to provide comparing the computed hash value of the first data block and the hash value of the first data block stored in the second data block and verifying the authenticity of the hash chain based on the comparing, as taught by Ramatchandirane, in order to organizing trusted software into chained blocks as a way to improve computer security. The motivation would be to verify the chain to determine whether or not it has been tampered with between the time at which it was generated and runtime by detection of potentially-malicious changes to the contents of the first block.

Regarding claim 5; the combination of Pickover and Ramatchandirane discloses the computer-implemented method of claim 4, wherein the verifying whether the hash chain is authentic further comprises:
determining that the computed hash value of the first data block matches the hash value of the first data block stored in the second data block (Ramatchandirane: col. 2, lines 42-67, a second block of the two or more blocks has stored therein… (iii) a one-way cryptographic hash of contents of the first block. The first block is adjacent to the second block in the sequence… computing a one-way cryptographic hash of the contents of the received first block… when the one-way cryptographic hash stored in the second block matches the computed one-way cryptographic hash of the contents of the received first block, executing, by the computing device; col. 24, lines 61-67, fig. 9, Block 902 may involve computing a one-way cryptographic hash of the contents of the received first block… comparing the computed one-way cryptographic hash to the one-way cryptographic hash stored in the second block). The rationale to combine Pickover and Ramatchandirane is the same as provided for claim 4.

Regarding claim 7; Pickover discloses the computer-implemented method of claim 1.
Pickover does not disclose, which Ramatchandirane discloses wherein the hash value of the first data block is associated with a digital signature based on application of a cryptographic key to the hash value of the first data block (Ramatchandirane: col. 1, lines 38-40, verification may involve determining whether a block's computed cryptographic signature matches the cryptographic signature corresponding to that block and stored in the adjacent block; col. 24, lines 1-4, he first identifier includes a first random key assigned to the first block and the second identifier includes a second random key assigned to the second block.


Regarding claim 8; the combination of Pickover and Ramatchandirane discloses the computer-implemented method of claim 7, wherein an authenticity of the hash value of the first data block is confirmed by verifying the digital signature (Ramatchandirane: col. 2, lines 42-67, (26)    Each block may also store therein a one-way cryptographic signature, or hash, of contents of the neighboring block. The contents of the neighboring block may include the instructions, as well as a corresponding cryptographic signature of another block adjacent to the neighboring block, among other contents). The rationale to combine Pickover and Ramatchandirane is the same as provided for claim 7.

Regarding claim 9; the combination of Pickover and Ramatchandirane discloses the computer-implemented method of claim 8, wherein the digital signature is generated by applying a private key, and wherein the authenticity of the digital signature is confirmed by applying a public key associated with the private key (Pickover: para. [0060] the blockchain membership system is a public key infrastructure (PKI) system… and managing public-key encryption. PKI generates the right public-private key pair to be associated to each vehicle/driver). 

Regarding claims 13-15; claims 13-15 are directed to a system which has similar scope as claims 3-5, respectively. Therefore, claims 13-15 remain un-patentable for the same reasons.
Regarding claims 18-19; claims 18-19 are directed to a non-transitory computer readable medium which has similar scope as 3-4, respectively. Therefore, claims 18-19 remain un-patentable for the same reasons.

Regarding claim 20; Pickover discloses a non-transitory computer readable medium of claim 16.
Pickover does not disclose, which Ramatchandirane discloses wherein verifying the authenticity of the hash chain based on the comparisons: 
determining that the computed hash value of the first data block matches the hash value of the first data block stored in the second data block (Ramatchandirane: col. 2, lines 42-67, a second block of the two or more blocks has stored therein… (iii) a one-way cryptographic hash of contents of the first block. The first block is adjacent to the second block in the sequence… computing a one-way cryptographic hash of the contents of the received first block… when the one-way cryptographic hash stored in the second block matches the computed one-way cryptographic hash of the contents of the received first block, executing, by the computing device; col. 24, lines 61-67, fig. 9, Block 902 may involve computing a one-way cryptographic hash of the contents of the received first block… comparing the computed one-way cryptographic hash to the one-way cryptographic hash stored in the second block). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pickover to provide comparing the computed hash value of the first data block and the hash value of the first data block stored in the second data block and verifying the authenticity of the hash chain based on the comparing, as taught by Ramatchandirane, in order to organizing trusted software into chained blocks as a way to improve computer security. The motivation would be to verify the chain to determine whether or not it has been .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pickover et al. (Pickover) U.S. Pub. Number 2018/0374283, in view of Dix et al. (Dix) U.S. Pub. Number 2017/0346693. 
Regarding claim 6; Pickover discloses the computer-implemented method of claim 1.
Pickover does not disclose, which Dix discloses wherein the hash value of the first data block is stored in a header of the second data block (Dix: para. [0024] the block header may include at least a timestamp, a hash value of a previous block in the blockchain, one or more hash values associated with the configuration transactions included in the block, and a digital signature).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Pickover to provide wherein the hash value of the first data block is stored in a header of the second data block, as taught by Dix. The motivation would be to provide for more efficient and faster validation of the configuration data using blockchain, which may result in a more efficient distribution of configuration data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU V TRAN/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491